  Case 3:20-cv-00909-JBA Document 26 Filed 07/23/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


CONNECTICUT CONFERENCE OF                    :      CIVIL ACTION NO. 3:20-CV-00909(JBA)
NAACP BRANCHES, LEAGUE OF                    :
WOMEN VOTERS OF CONNECTICUT,                 :
and GLORIA FRANCESCONI                       :
  Plaintiffs,                                :
                                             :
     v.                                      :
                                             :
DENISE W. MERRILL, in her Official           :
Capacity as SECRETARY OF THE                 :
STATE OF CONNECTICUT                         :
 Defendant                                   :      JULY 23, 2020


                                        APPEARANCE

       TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

       Please enter my appearance as counsel for the Defendant in her official capacity, in the

above-captioned case.

       Dated at Hartford, Connecticut, this 23rd day of July, 2020.

                                                    DEFENDANT

                                                    DENISE MERRILL, SECRETARY OF
                                                    THE STATE OF CONNECTICUT

                                                    WILLIAM TONG
                                                    ATTORNEY GENERAL

                                             BY:    /s/ Alma Rose Nunley___
                                                    Alma Rose Nunley
                                                    Assistant Attorney General
                                                    Federal Bar No. ct30610
                                                    165 Capitol Avenue, 5th Floor
                                                    Hartford, CT 06106
                                                    Tel: (860) 808-5020
                                                    Fax: (860) 808-5347
                                                    Email: Alma.Nunley@ct.gov
  Case 3:20-cv-00909-JBA Document 26 Filed 07/23/20 Page 2 of 2




                                        CERTIFICATION


       I hereby certify that on July 23rd, 2020, a copy of the foregoing appearance was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.




                                                       /s/ Alma Rose Nunley____
                                                       Alma Rose Nunley
                                                       Assistant Attorney General
                                                       Federal Bar No. ct30610
                                                       165 Capitol Avenue, 5th Floor
                                                       Hartford, CT 06106
                                                       Tel: (860) 808-5020
                                                       Fax: (860) 808-5347
                                                       Email: Alma.Nunley@ct.gov




                                                  2
